ORDER
PER CURIAM:
On May 27, 1966, the defendant-respondent, by certified mail, notified plaintiff-appellant in this cause that on or after June 12, 1966, defendant-respondent would make application to this court for the dismissal of this appeal, the receipt showing delivery of the notice to have been accomplished on May 28, 1966.
On June 20, 1966, defendant-respondent filed such notice and return receipt in this court, together with a notice of motion to dismiss appeal and assess damages, accompanied by a motion *143affidavit in support thereof, and Certificate of the clerk of the district court. Statement of service of the notice and supporting papers upon the plaintiff-appellant shows they were served by certified mail on or about May 28, 1966. On July 26, 1966, defendant-respondent served counsel for plaintiff-appellant and counsel for one L. D. Matheny, copies of the notice and supporting papers by regular mail.
The certificate of the clerk of the district court shows judgment was dated April 15, 1964, filed April 16, 1964; that notice of appeal was filed on October 14, 1964. The record on appeal has never been transmitted to this court and the clerk of the district court certifies that no orders have been issued at any time by the district court extending time for transmittal of the record.
No appearance or response to the motion to dismiss the appeal has been made by the plaintiff-appellant or any counsel appeai’ing in this cause and it appearing that the motion to dismiss the appeal is well taken and should be granted, therefore,
It is hereby ordered that this appeal be, and it is hereby, dismissed.
The court declines to assess costs and damages upon this motion.